Order, Supreme Court, Bronx County (Anne Targum, J.), entered April 19, 1999, which granted defendant’s motion to set aside the jury verdict in plaintiffs’ favor and dismissed the complaint, unanimously affirmed, without costs.
The trial evidence, even when considered in the light most favorable to plaintiffs, fails to establish a prima facie case of negligence. There was no indication that plaintiff’s injuries, which occurred during his attempt on a rainy winter evening to plug a leak on a roof from which he, along with all of defendant’s other tenants, had been prohibited, were foreseeable by defendant landlord.
We have considered defendant’s remaining contentions and find them unavailing. Concur — Mazzarelli, J. P., Wallach, Andrias, Saxe and Buckley, JJ.